Exhibit 10.2

 

JOINDER TO REGISTRATION RIGHTS AGREEMENT

 

THIS JOINDER TO REGISTRATION RIGHTS AGREEMENT (this “Joinder”) is made and
entered into as of November 1, 2019 by the undersigned parties hereto. Reference
is hereby made to that certain Registration Rights Agreement, dated as of
September 6, 2019 (as it may be amended from time to time, including by this
Joinder, the “Agreement”), by and among: (i) TKK Symphony Acquisition
Corporation, a Cayman Islands exempted company, which will be known after the
consummation of the transactions contemplated by the Share Exchange Agreement
(as defined below) as “Glory Star New Media Group Holdings Limited” (including
any successor entity thereto, “Purchaser”); (ii) TKK Symphony Sponsor 1, a
Cayman Islands exempted company, in the capacity under the Share Exchange
Agreement as the Purchaser Representative (including any successor Purchaser
Representative appointed in accordance therewith, the “Purchaser
Representative”); and (iii) the undersigned parties listed as Investors on
Exhibit A thereto (each, an “Investor” and collectively, the “Investors”).
Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Agreement.

 

WITNESSETH THAT:

 

WHEREAS, certain Investors have assigned some of their equity interest in the
Company (the “Assignment”) to other Investors and/or to other persons identified
as New Investors in Schedule A attached hereto (“New Investors”);

 

WHEREAS, the New Investors wish to become parties to the Agreement and bound by
the terms thereof as “Investors” parties thereunder in accordance with the terms
of the Agreement and this Joinder, and the other parties to the Agreement desire
to have the New Investors become parties to the Agreement as “Investor” parties
thereunder in accordance with the terms of the Agreement and this Joinder; and

 

WHEREAS, the parties wish to accommodate the Assignment pursuant to the terms
and conditions of this Joinder.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Pursuant to Section 6.2 of the Agreement, each New Investor hereby: (i)
acknowledges that such New Investor has received and reviewed a complete copy of
the Agreement, including the exhibits and schedules thereto; and (ii)
acknowledges and agrees that upon execution and delivery of this Joinder to the
Purchaser and the Purchaser Representative, such New Investors shall become a
party to the Agreement, and will be fully bound by, and subject to, all of the
terms and conditions of the Agreement, as amended or modified by this Joinder,
as a “Investor” party thereunder as though an original party thereto for all
purposes of the Agreement. All references in the Agreement to the term
“Investors” shall be deemed to include the New Investors who have executed and
delivered this Joinder.

 

2. The parties hereto hereby agree that, effective upon the execution and
delivery of this Joinder by the parties hereto, Exhibit A to the Agreement is
hereby amended to read as set forth on Schedule A hereto.

 

3. Each New Investor agrees to execute and deliver such further instruments and
documents and do such further acts as the Purchaser or the Purchaser
Representative may deem reasonably necessary or proper to carry out more
effectively the purposes of the Agreement or this Joinder.

 

4. THIS JOINDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES. This Joinder and the Agreement, together with the other
documents or instruments attached hereto or thereto or referenced herein or
therein, constitutes the entire agreement by the New Investors with respect to
the subject matter of hereof and thereof, and supersedes all prior agreements
and understandings, both oral and written, by the New Investors with respect to
its subject matter. The terms of this Joinder shall be governed by, enforced,
construed and interpreted in a manner consistent with the provisions of the
Agreement.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Joinder to be executed and delivered by the undersigned or by its duly
authorized officer as of the date first written above.

 

  NEW INVESTORS:       AUSTRALIA EASTERN INVESTMENT PTY LTD.       By:
/s/                    Name:     Title:         /s/ Chung Tung Lin   Chung Tung
Lin       /s/ Yang Haoyi   Yang Haoyi       RING & KING INVESTMENT CO., LIMITED
      By: /s/   Name:     Title:         /s/ Zhuang Jinbu   Zhuang Jinbu      
SMART BEST INTERNATIONAL CORPORATION       By: /s/   Name:     Title:        
/s/ Lu Nan   Lu Nan       GRAND TRUTH GROUP LIMITED       By: /s/   Name:    
Title:           CEL Dynamic Growth Fund       By:
/s/                                      Name:     Title:  

 

{Signature Page to Joinder to Registration Rights Agreement}

 

 

 

 

Acknowledged and Accepted as of the date first set forth above:

 

  THE PURCHASER:       TKK SYMPHONY ACQUISITION CORPORATION       By: /s/ Sing
Wang                           Name:  Sing Wang   Title: Chairman and CEO      
THE PURCHASER REPRESENTATIVE:       TKK SYMPHONY SPONSOR 1, solely in its
capacity as the Purchaser Representative under the Agreement       By: /s/ Sing
Wang   Name: Sing Wang   Title: Chairman and CEO       THE INVESTORS:      
HAPPY STARLIGHT LIMITED       By: /s/ Zhang Bing   Name: Zhang Bing   Title:
Director       ENJOY STARLIGHT LIMITED       By: /s/ Lu Jia   Name: Lu Jia  
Title: Director         FASHION STARLIGHT LIMITED       By: /s/ Zhang
Ran                           Name:  Zhang Ran   Title: Director

 

{Signature Page to Joinder to Registration Rights Agreement}

 

 

 

 

  WEALTH STARLIGHT LIMITED       By: /s/ Zhang Ronghui                Name:
Zhang Ronghui   Title: Director       SPARKS STARLIGHT LIMITED       By: /s/
Zhang Yinghao   Name: Zhang Yinghao   Title: Director       EVEREST STARLIGHT
LIMITED       By: /s/ Xiao Jiangcong   Name: Xiao Jiangcong   Title: Director  
    STAR TWINKLE LIMITED       By: /s/ Jin Hui   Name: Jin Hui   Title: Director
      RICH STARLIGHT LIMITED       By: /s/ Lin Hui   Name: Lin Hui   Title:
Director       LILLY STARLIGHT LIMITED       By: /s/ Li Hanyang   Name: Li
Hanyang   Title: Director       ONE STARLIGHT LIMITED       By: /s/ He Yixing  
Name: He Yixing   Title: Director       /s/ Xin Ailin   Xin Ailin       CB
MANAGEMENT ADVISORY LIMITED       By: /s/ Chan Yin Tsung   Name: Chan Yin Tsung
  Title: Director

 

{Signature Page to Joinder to Registration Rights Agreement}

  

 

 

 

